DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made of the remarks/amendments dated 1/15/2021. Claims 1, 5-6, 8-12 and 16-18 are pending. Claims 1, 5-6, 8, 12, 16 and 18 were amended. Claims 2-4, 7, 13-15 and 19-20 stand cancelled.

Election/Restrictions
Claims 1, 5-6, 8-12 and 16-17 are allowable. Claim 18, previously withdrawn from consideration as a result of a restriction requirement, contains all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 6/15/2020, is hereby withdrawn and claim 18 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claims are novel and non-obvious over the teachings of the prior art. The closest prior art is considered to be the work of Schwertfeger (US 6280744 and US 6365638, both of record). These patents teach hydrophilic and hydrophobic silica-based aerogels—and pyrolizing the hydrophobic aerogels to form the all hydrophilic –OH aerogel. The path from the all hydrophobic to the all hydrophilic passes through a hybrid particle. However, Schwertfgerger never contemplates the use of the hybrid particle and certainly never forms an external preparation containing a blend of the 3 different particles as claimed. Applicant has demonstrated that the blend of the 3 different particles exhibits unexpected properties (see arguments 1/15/2021 beginning on p. 8 and also Example 1 in the instant specification. Specifically 1g of hybrid particles exhibits a surprisingly better moisturizing effect as compared to a mixture of 0.5g hydrophilic and 0.5g hydrophobic aerogel particles. Accordingly, the claimed compositions and methods are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 5-6, 8-12, and 16-18 are allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kortney L. Klinkel/
Primary Examiner, Art Unit 1699